     5:19-cv-01750-SAL         Date Filed 07/22/20      Entry Number 126        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

Tyrone Prince,                           )           C/A No. 5:19-cv-1750-SAL
                                         )
                              Plaintiff, )
                                         )
v.                                       )           OPINION & ORDER
                                         )
Nurse Jeter; Lt. Sweat; Lt. James;       )
Sherriff Anthony Dennis; Dr. Felicia     )
Hayward; Lieutenant Martin; and          )
Captain Blanding,                        )
                                         )
________________________ Defendants. _ )

       This matter is before the Court for review of the April 29, 2020 Report and

Recommendation (“Report”) of United States Magistrate Judge Kaymani D. West, ECF No. 121,

made in accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02 (D.S.C.). In the Report,

the Magistrate Judge recommends dismissing this action for failure to prosecute pursuant to Rule

41(b) of the Federal Rules of Civil Procedure. Specifically, Plaintiff failed to respond to

Defendants’ pending motions for summary judgment, ECF Nos. 111, 112, and he thereafter failed

to respond to the Magistrate Judge’s March 3, 2020 direction to advise whether he wished to

continue pursuing this action. Plaintiff objected to the Report on May 18, 2020. ECF No. 123. No

Defendant filed objections, and this matter is accordingly ripe for consideration.

       The Court is charged with making a de novo determination of those portions of the Report

to which specific objections are made, and the Court may accept, reject, or modify, in whole or in

part, the recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge

with instructions. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). To warrant de novo review, an

objection must “focus on specific issues” so as “reasonably to alert the district court of the true

ground for the objection.” United States v. Midgette, 478 F.3d 616, 621-22 (4th Cir. 2007). In the

                                                 1
      5:19-cv-01750-SAL         Date Filed 07/22/20       Entry Number 126          Page 2 of 2




absence of specific, written objections, the Court is not required to provide an explanation for

adopting the Report and must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

       Applying the foregoing standard, Plaintiff’s objections are not specific enough to warrant

de novo review of any portion of the Report in this case. See ECF No. 123. From Plaintiff’s

objections, the Court is only able to discern a few partial sentences that do not point toward any

particular portion of the Report that Plaintiff wishes to argue is made in error. The Court, therefore,

declines to engage in a de novo review of the Report and is satisfied that Plaintiff’s claims are

properly subject to dismissal for failure to prosecute pursuant to Rule 41(b) of the Federal Rules

of Civil Procedure.

       After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, this action is DISMISSED with

prejudice for failure to prosecute. Defendants’ pending motions, ECF Nos. 111, 112, are DENIED

as moot.


                                                               /s/Sherri A. Lydon
                                                               Sherri A. Lydon
                                                               United States District Judge
July 22, 2020

Florence, South Carolina




                                                   2
